DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 27-30 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0245902 A1 to Oliver et al. (“Oliver”) in view of US 6,188,936 B1 to Maguire et al. (“Maguire”).
Regarding claims 1, 10 and 27, Oliver discloses a controller (controller 58, Fig. 1) of a bulk explosive loading system, the controller comprising:
a communication interface configured to communicate with a human-machine interface (HMI) device, the HMI device configured to execute a software program configured to enable the HMI to receive user inputs from a user of the bulk explosive loading system ¶[0089];
one or more control outputs configured to output one or more control signals to one or more electrically controllable components of the bulk explosive loading system ¶[0066];
one or more sensor inputs configured to receive one or more sensor signals from one or more sensors configured to monitor the bulk explosive loading system ¶[0061-0062]; and
one or more processor ¶[0061] to:
process recipe information received from the HMI device through the communication interface, the recipe information configured to indicate to the controller how to blend a mixture ¶[0089] comprised of an emulsion explosive ¶[0040];
¶[0086];
continue to blend the mixture once the recipe information is received even if communication with the HMI device is interrupted ¶[0020];
process the one or more sensor signals received during blending of the mixture (¶[0061], lines 4-9.
Oliver is silent regarding the processor transmitting blending information to the HMI device for display, the blending information including information regarding the blending of the mixture. However, Maguire discloses a blending apparatus (see Figs. 1-3) comprising a controller 34, one or more sensor inputs (200, 209) and a HMI device (display 217 and keypad 215), the controller 34 configured to transmit blending information to the HMI device for display (16:61-65). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Oliver to have the processor transmit blending information to the HMI device for display, the blending information including information regarding the blending of the mixture, as taught by Maguire, in order to provide information to an operator of the device (Maguire, 16:61-65).
Regarding claims 2 and 28, Oliver, as modified, further discloses wherein the user inputs received from the user by the HMI include a recipe input ¶[0089].
Regarding claims 3 and 29, Oliver, as modified, further discloses wherein the recipe information includes rations of ingredients to total mixture (“The controller may allow the operator to input a certain recipe, including the percentage of trace chemicals that are needed to be included in the final fluid product”, ¶[0089]).
Regarding claims 4 and 30, Oliver, as modified, further discloses wherein the one or more electrically controllable components comprise one or more hydraulic valves, one or more auger motors, one or more pumps, one or more process control valves ¶[0016], or combinations thereof.
claim 5, Oliver, as modified, further discloses wherein the one or more sensors comprise one or more pressure sensors ¶[0023], one or more temperature sensors, one or more pump speed sensors, one or more auger motor speed sensors, level sensors, flow meters, or combinations thereof.
Regarding claim 6, Oliver, as modified, further discloses wherein the one or more control signals are configured to control the one or more electrically controllable components to blend the mixture according to closed-loop control of each ingredient to be blended into the mixture ¶[0011, 0015, 0017].
Regarding claims 7 and 8, Oliver, as modified, is further discloses wherein the blending information comprises information indicating an amount of one or more ingredients delivered to the mixture (“Microprocessor 34 also supplies to a visible display the total weight of material, in grams, in weigh bin 15 at any time”, 15:29-33, wherein weight of the material in the bin 15 is an amount of one or more ingredients delivered to the mixture, 7:55-60), pumping pressures, ingredient delivery rates, or combinations thereof.
Regarding claim 9, Oliver, as modified, further discloses a processor capable of completing a blend when recipe information is received even if communication with control inputs fail ¶[0020].
Claims 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Oliver in view of Maguire and US 8,014,885 B2 to Hughes et al. (“Hughes”).
Regarding claims 21 and 26, Oliver discloses a controller (controller 58, Fig. 1) of a bulk explosive loading system, the controller comprising:
a communication interface configured to communicate with a human-machine interface (HMI) device, the HMI device configured to execute a software program configured to enable the HMI to receive user inputs from a user of the bulk explosive loading system ¶[0089];
one or more control outputs configured to output one or more control signals to one or more electrically controllable components of the bulk explosive loading system ¶[0066];
one or more sensor inputs configured to receive one or more sensor signals from one or more sensors configured to monitor the bulk explosive loading system ¶[0061-0062]; and
one or more processor ¶[0061] to:
process recipe information received from the HMI device through the communication interface, the recipe information configured to indicate to the controller how to blend a mixture ¶[0089] comprised of an emulsion explosive ¶[0040];
generate the one or more control signals based on the recipe information to control the one or more electrically controllable components to blend the mixture ¶[0086];
process the one or more sensor signals received during blending of the mixture (¶[0061], lines 4-9.
Oliver is silent regarding the processor transmitting blending information to the HMI device for display, the blending information including information regarding the blending of the mixture. However, Maguire discloses a blending apparatus (see Figs. 1-3) comprising a controller 34, one or more sensor inputs (200, 209) and a HMI device (display 217 and keypad 215), the controller 34 configured to transmit blending information to the HMI device for display (16:61-65). Therefore, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify Oliver to have the processor transmit blending information to the HMI device for display, the blending information including information regarding the blending of the mixture, as taught by Maguire, in order to provide information to an operator of the device (Maguire, 16:61-65).
Oliver, as modified, is silent regarding the processor verifying the recipe information received from the HMI device and receiving user input to start a blending process after verifying the recipe information. However, Hughes discloses a controller for a mixing device (Fig. 1) having a controller 80 and an HMI 90, the controller configured to verify the recipe information received from an HMI device and receive user input to start a blending process after verifying the recipe information (23:15-33). 
	Regarding claim 22, Oliver, as modified, further discloses wherein the one or more control signals are configured to control the one or more electrically controllable components to blend the mixture according to closed-loop control of each ingredient to be blended into the mixture ¶[0011, 0015, 0017].
Regarding claims 23 and 24, Oliver, as modified, is further discloses wherein the blending information comprises information indicating an amount of one or more ingredients delivered to the mixture (“Microprocessor 34 also supplies to a visible display the total weight of material, in grams, in weigh bin 15 at any time”, 15:29-33, wherein weight of the material in the bin 15 is an amount of one or more ingredients delivered to the mixture, 7:55-60), pumping pressures, ingredient delivery rates, or combinations thereof.
Regarding claim 25, Oliver, as modified, further discloses a processor capable of completing a blend when recipe information is received even if communication with control inputs fail ¶[0020].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T SEMICK whose telephone number is (571)272-5274.  The examiner can normally be reached on M-F: 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on (571)272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSHUA T SEMICK/Examiner, Art Unit 3641